Citation Nr: 1550353	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  09-12 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to October 1970.  He also had a period of active duty from February 1972 to February 1974 for which he received a discharge under conditions other than honorable.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in May 2005 and April 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Due to the Veteran's change in domicile, jurisdiction over the case was thereafter transferred to the RO in Reno, Nevada.

In October 2012, the Veteran testified at a formal RO hearing before a Decision Review Officer (DRO).  A transcript of the hearing is of record.

In December 2012, the Board remanded the claims on appeal for additional development.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The December 2012 remand had two requests - first, that the Veteran be provided with a videoconference hearing; second, that the RO determine whether the character of the Veteran's second period of active duty service (between February 1972 to February 1974) is a bar to compensation for that period.   

The record indicates that the Veteran was not properly notified of either request.  Letters sent to the Veteran were addressed to the correct name, street, city, and state, but not to the correct zip code.  Indeed, notice regarding the hearing was returned to the RO.  A note of record states that notice of the hearing was then sent to an address in Georgia.  However, the Veteran's permanent address of record remains an address in Nevada (as the Veteran noted in a statement of record received on September 26, 2011).    

The Board also notes that other important correspondence sent to the Veteran since 2011 has been sent to the incorrect address (see e.g., the October 2012 supplemental statement of the case).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran and then issue an administrative decision addressing whether the character of the Veteran's second period of active service is a bar to compensation benefits based on that period.  

2.  Schedule the Veteran for a video conference hearing before the Board.  The Veteran should be notified at his most-recent address of record of the date and time of the hearing. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

